Title: To George Washington from Elihu Marshall, 25 March 1793
From: Marshall, Elihu
To: Washington, George

 

Sir
New York March 25th 1793

Understanding by Capt. Dennis that the Office of first-mate of the revenue cutter of this district was vacant—I beg leave to solicit you for an appointment to fill the vacancy—A few years past, I would not have accepted of such an Office—I was in good circumstances—but I have been unfortunate—not long ago I was Shipwrecked on the Coast of Ireland which nearly ruined me—and recently was upset at sea—was four Days on the bottom of the wreck—I lost my all except, a shirt & trowsers which I had on—Since which I have plyed between this & Boston as a pilot—the Business is small—I have a large family—we are reduced—The Office I solicit will afford us a subsistance—If nautical quallifications (for I was brought up to the sea) and a thorough knowledge of the coast—If my former services in the army—and my present necessities are sufficient recommendations I am confident I do not solicit in vain—knowing your heart must ever dilate with infinite pleasure whenever you have it in your power to aleviate the sufferings of an old Soldier I am Sir with the greatest Esteem your most Obt Sert

Elihu Marshall


P.S. Least you should not recognize me by my name I Just mention that I had a Company in Courtland 4 Regt & that in 78 & 79 I was Brigd. Majr to Genl Poor.

